No. 04-02-00105-CR
Tamala Janeka JACKSON,
Appellant
v.
The STATE of Texas,
Appellee
From the 290th Judicial District Court, Bexar County, Texas
Trial Court No. 2001-CR-5619
Honorable Sharon MacRae, Judge Presiding

PER CURIAM

 
Sitting:	Phil Hardberger, Chief Justice
		Alma L. López, Justice
		Sandee Bryan Marion, Justice

Delivered and Filed:	March 20, 2002
DISMISSED
	The defendant, Tamala Janeka Jackson, filed a general notice of appeal to complain of a
conviction based on a plea of nolo contendere.  The punishment assessed did not exceed the
punishment recommended by the State and agreed to by the defendant.  The trial court did not grant
defendant permission to appeal.
	Because defendant's notice of appeal does not comply with Texas Rule of Appellate
Procedure 25.2(b)(3), this court does not have jurisdiction to consider defendant's complaints on
appeal.  White v. State, 61 S.W.3d 424 (Tex. Crim. App. 2001); Cooper v. State, 45 S.W.3d 77 (Tex.
Crim. App. 2001).  We therefore dismiss the appeal for lack of jurisdiction.
							PER CURIAMDO NOT PUBLISH